TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-18-00587-CV



     Cielo Property Group, LLC; Robert Dillard III; and Robert Gandy IV, Appellants

                                                    v.

                                    Branigan Mulcahy, Appellee




             FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
     NO. D-1-GN-18-003429, THE HONORABLE JAN SOIFER, JUDGE PRESIDING


                                               ORDER

PER CURIAM

                Appellants have filed an emergency motion for temporary relief, seeking a stay of

the underlying proceedings during the pendency of their interlocutory appeal from an order

denying their motion to compel arbitration. We grant the motion for temporary relief and stay

the trial-court proceedings until the disposition of the appeal or until further order of this Court.

See Tex. R. App. P. 29.3 (“[T]he appellate court may make any temporary orders necessary to

preserve the parties’ rights until disposition of the appeal . . . .”).

                It is ordered on September 20, 2018.



Before Justices Goodwin, Field, and Bourland